[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                          SEPTEMBER 20, 2007
                              No. 07-11751                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                     D. C. Docket No. 95-00132-CR-WS

UNITED STATES OF AMERICA,


                                                   Plaintiff-Appellee,

                                   versus

ABEL ROCA-OLMOS,

                                                   Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                            (September 20, 2007)

Before DUBINA, BLACK and CARNES, Circuit Judges.

PER CURIAM:

     William Gregory Hughes, appointed counsel for Abel Roca-Olmos, has filed
a motion to withdraw on appeal, supported by a brief prepared pursuant to Anders

v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the record confirms counsel’s assessment of the relative

merits of the appeal. Because independent examination of the entire record reveals

no issue of arguable merit, counsel’s motion to withdraw is GRANTED, and

Roca’s conviction and sentence are AFFIRMED.




                                         2